Pfeifer, J.,
concurring in part and dissenting in part. While I concur with the majority that a writ of mandamus should be granted, I dissent from its award of attorney fees.
Respondent had reasonable grounds to withhold the requested documents because of the uncertainty in the law. at the time relator requested them. See State ex rel. Beacon Journal Publishing Co. v. Ohio Dept. of Health (1990), 51 Ohio St.3d 1, 4, 553 N.E.2d 1345, 1347.
I also note that if this case had involved applicants who had been assured that their applications would be kept confidential, a different issue would have been before this court.
Moyer, C.J., concurs in the foregoing opinion.